                           Case 20-13103-BLS              Doc 332        Filed 03/17/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors. 1



                                 NOTICE OF RESCHEDULED OMNIBUS HEARING

                            PLEASE TAKE NOTICE that, by authority of the United States Bankruptcy

         Court for the District of Delaware (the “Court”), the hearing (the “Hearing”) previously scheduled

         to be held in the above-captioned cases on May 5, 2021 at 10:00 a.m. (ET) has been rescheduled

         to April 28, 2021 at 11:00 a.m. (ET). All matters previously scheduled for the Hearing will be

         heard at that time.

                                                     [Signature Block Follows]




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
27850030.1
                     Case 20-13103-BLS   Doc 332   Filed 03/17/21   Page 2 of 2




         Dated: March 17, 2021              YOUNG CONAWAY STARGATT &
         Wilmington, Delaware               TAYLOR, LLP

                                            /s/ Elizabeth S. Justison
                                            M. Blake Cleary (No. 3614)
                                            Elizabeth S. Justison (No. 5911)
                                            Rodney Square, 1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253
                                            E-mail: mbcleary@ycst.com
                                                     ejustison@ycst.com

                                            Counsel to the Debtors and Debtors in Possession




27850030.1
                                               2
